DETAILED ACTION
This action is responsive to the amendments filed on 9/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 9/17/2021, with respect to the previous prior art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 11; present invention is directed to a method and apparatus receiving a sequence of codewords on a multi-wire bus using codeword pattern detection as well as compensating for measured signal skew as well as wire-specific skew; where the claim language sets forth specific steps/functions to perform/implement various inventive and non-obvious aspects of the allowed invention.  The limitations of independent claims as filed by Applicant on 9/17/2021 are incorporated by reference into this section of this Office action.




Holden et al. (US 2016/0036616: previously cited), Arp et al. (US 2018/0219539: previously cited), and Fox et al. (US 2014/0254642: previously cited).  Where the merits of these references were addressed in the OA mailed on 6/17/2021 (all of which is all incorporated by reference into this section of this Office Action).  
	However, the prior art of record (including but not limited to Holden et al., Arp et al., and Fox et al. references), fails to anticipate and/or obviously meet (either alone or in-combination) the newly added limitations to each of the independent claims (as filed on 9/17/2021), with proper context.  
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each respective independent claim allowable; not solely the newly added portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/25/2021